 



Exhibit 10.41
ASYST TECHNOLOGIES, INC.
CHANGE-IN-CONTROL AGREEMENT
     THIS CHANGE-IN-CONTROL AGREEMENT (this “Agreement”) is made and entered
into as of May 22, 2006 (the “Effective Date”), by and between Asyst
Technologies, Inc., a California corporation (“Asyst”), and Alan S. Lowe (the
“Executive”).
     WHEREAS, Asyst considers it essential to foster the continued employment of
key management personnel and recognizes the distraction and disruption that the
possibility of a Change in Control (as defined in Section 1(e) below) may raise,
to the detriment of Asyst and its stockholders; and
     WHEREAS, Asyst has determined to take appropriate steps to reinforce and
encourage the continued attention and dedication of key management personnel to
their assigned duties in the face of a possible Change in Control;
     NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein, Asyst and the Executive hereby agree as follows:
     1. DEFINITIONS.
          (a) “Base Salary” shall mean the annualized base salary of the
Executive at the time of termination of his employment, within the application
of this Agreement.
          (b) “Beneficiary” shall mean (i) the person or persons named, by the
Executive by written notice to Asyst, to receive any compensation or benefit
payable under this Agreement, or (ii) in the event of his death, if no such
person is named and survives the Executive, his estate.
          (c) “Board” shall mean the Board of Directors of Asyst, acting in such
capacity.
          (d) “Cause” shall mean any of the following, occurring during the term
of the Executive’s employment or employment relationship with Asyst:
               (i) the Executive’s conviction in a court of law of, or guilty
plea, no contest plea or nolo contendere plea to, a felony charge;
               (ii) willful, substantial and continued failure by the Executive
to perform the duties of his position after receiving notice of the same;
               (iii) willful engagement by the Executive in conduct that is
demonstrably, materially and economically injurious to Asyst; or
               (iv) gross negligence by the Executive during the performance of
the duties of his position resulting in demonstrable, material and economic
injury to Asyst.

 



--------------------------------------------------------------------------------



 



          (e) “Change in Control” shall mean any of the following, occurring
during the term of the Executive’s employment or employment relationship with
Asyst:
               (i) an acquisition by an individual, an entity or a group
(excluding Asyst, an employee benefit plan of Asyst, or a corporation controlled
by Asyst) of 30 percent or more of Asyst’s then-outstanding common stock or
voting securities;
               (ii) a change in composition of the Board occurring within a
rolling two-year period, as a result of which fewer than a majority of the
directors are Incumbent Directors (“Incumbent Directors” shall mean directors
who either (x) are members of the Board as of the Effective Date or (y) are
elected, or nominated for election, to the Board with the affirmative votes of
at least a majority of the Incumbent Directors at the time of such election or
nomination, but shall not include an individual not otherwise an Incumbent
Director whose election or nomination is in connection with an actual or
threatened proxy contest (relating to the election of directors to the Board));
or
               (iii) consummation of a complete liquidation or dissolution of
Asyst, or a merger, consolidation or sale of all or substantially all of Asyst’s
then-existing assets (collectively, a “Business Combination”), other than a
Business Combination (x) in which the stockholders of Asyst immediately prior to
the Business Combination receive 50 percent or more of the voting stock
resulting from the Business Combination, (y) at least a majority of the board of
directors of the corporation resulting from the Business Combination were
Incumbent Directors and (z) after which no individual, entity or group
(excluding any corporation resulting from the Business Combination or any
employee benefit plan of such corporation or of Asyst) owns 30 percent or more
of the stock of the corporation resulting from the Business Combination who did
not own such stock immediately before the Business Combination.
          (f) “Disability” shall mean the illness or other mental or physical
disability of the Executive, as determined by a physician acceptable to Asyst
and the Executive, resulting in his failure (i) to perform substantially the
material duties of his position for a period of six or more consecutive months,
or an aggregate of nine months in any 12-month period, and (ii) to return to the
performance of his duties within 30 days after receiving written notice of
termination.
          (g) “Good Reason” shall mean, without the Executive’s prior written
consent or his acquiescence:
               (i) assignment to the Executive of duties incompatible with his
position, failure to maintain him in this position and its reporting
relationship, or a substantial diminution in the nature of his authority or
responsibilities;
               (ii) reduction in his then-current Base Salary or in the bonus or
incentive compensation opportunities or benefits coverage available during the
term of this Agreement, except pursuant to an across-the-board reduction
similarly affecting all senior executives of Asyst;

2



--------------------------------------------------------------------------------



 



               (iii) termination of the Executive’s employment, for any reason
other than Cause, death, Disability or voluntary termination, within two years
following a Change in Control;
               (iv) within two years following a Change in Control, relocation
of the Executive’s principal place of business to a location more than 30 miles
from the location of such office on the date of this Agreement; or
               (v) (v) Asyst’s failure to pay the Executive any material amounts
otherwise vested and due him hereunder or under any plan, program or policy of
Asyst.
     2. TERM OF AGREEMENT.
          This Agreement shall be effective immediately as of the Effective
Date, and shall remain in effect until the earliest to occur of (a) termination
of the Executive’s employment with Asyst following a Change in Control (i) by
reason of death or Disability, (ii) by Asyst for Cause, or (iii) by the
Executive other than for Good Reason; (b) two years after the date of a Change
in Control; or (c) two years after the Effective Date, provided that a Change in
Control has not occurred within such two-year period.
     3. ENTITLEMENT UPON TERMINATION BY ASYST WITHOUT CAUSE OR BY THE EXECUTIVE
FOR GOOD REASON WITHIN TWO YEARS FOLLOWING A CHANGE IN CONTROL.
     In the event of termination of the Executive’s employment within two years
following a Change in Control (a) by Asyst without Cause or (b) by the Executive
for Good Reason, he shall be entitled to the entitlements set out below in this
section 3. Generally, such amounts to be paid to the Executive in a cash lump
sum within 30 business days after termination except that (i) the payment of any
equity awards may be made in shares and (ii) in the event it is determined that
the Executive is a “Specified Employee” as defined in Section 409A(a)(2)(B)(i)
of the Internal Revenue Code of 1986, as amended (the “Code”), any payment to be
made under this Agreement that is “nonqualified deferred compensation” subject
to Section 409A of the Code shall be delayed for six months following the
Executive’s termination of employment.
          (a) General Entitlement:
               (i) his Base Salary through the date of termination, but not yet
paid to him;
               (ii) payment in lieu of any unused vacation, in accordance with
Asyst’s vacation policy and applicable laws;
               (iii) any annual or discretionary bonus earned but not yet paid
to him for any completed fiscal year prior to the fiscal year in which his
termination occurs;

3



--------------------------------------------------------------------------------



 



               (iv) any compensation under any deferred compensation plan of
Asyst or deferred compensation agreement with Asyst then in effect (subject to
the terms and conditions of such plan);
               (v) any other compensation or benefits, including without
limitation any benefits under long-term incentive compensation plans, any
benefits under equity grants and awards and employee benefits under plans that
have vested through the date of termination, or to which he may then be
entitled, in accordance with the applicable terms of each grant, award or plan;
and
               (vi) reimbursement of any business expenses reasonably and
properly incurred by the Executive through the date of termination, but not yet
paid to him.
          (b) Change-in-Control Entitlement:
               (i) two times the sum of (A) his Base Salary, at the rate in
effect immediately before such termination, and (B) an amount equal to the
average of his annual bonuses actually paid by Asyst to the Executive during the
three completed fiscal years prior to the year in which termination occurs;
               (ii) continuing coverage under the life, disability, accident,
health, dental and vision insurance programs covering senior executives of Asyst
generally, as from time to time in effect, to the extent permitted under COBRA
coverage or the terms of such programs, for the two-year period from such
termination, or, if earlier, through such date as he becomes eligible for
substantially similar coverage under the employee benefit plans of a new
employer, provided that the Executive agrees that the period of continuation
coverage under such plans shall count against any obligation by the plan or
Asyst to provide continuation coverage pursuant to COBRA; and
               (iii) immediate and unconditional vesting of any unvested stock
options and stock grants previously awarded to the Executive and, for the period
ending with the later of (i) the 15th day of 3rd month following the date on
which the exercise period for the option in question would otherwise have
expired or (ii) December 31 of the calendar year in which that exercise period
would otherwise have expired, the right to exercise all stock options, grants
and awards vested as of the termination of employment, provided, however, that
in no event shall this section 3(b)(iii) extend the exercise period for an
option beyond the date that is one year following the termination of employment.
          (c) Determination of Amount of Payment. In the event that any payments
or other benefits received or to be received by the Executive pursuant to this
Agreement (“Payments”) would (i) constitute a “parachute payment” within the
meaning of Section 280G of the Code and (ii) but for this Section 3(c), be
subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then, the Executive shall receive either (x) the full amount of any
parachute payment or (y) 2.99 times the Executive’s “base amount” (as such term
is defined under the Parachute Rules), whichever of the foregoing amounts (after
taking into account any applicable federal, state and local income taxes and the
Excise Tax) results in the receipt by the Executive, on an after-tax basis, of
the greater payment provided that (a) the acquiring person in

4



--------------------------------------------------------------------------------



 



the Change of Control, in its sole discretion, does not object thereto and does
not impose on Asyst or its stockholders any added cost, price reduction, or
other detriment therefrom (economic or otherwise as determined in Asyst’s sole
discretion), and (b) the Executive deposits at least three (3) business days
prior to consummation of the Change of Control with a party designated by Asyst
a cash sum sufficient in the discretion of Asyst to fund all withholding
payments that may arise in connection with the Executive’s parachute payments
from any source. In the event a reduction provides the greater benefit Asyst
shall reduce and cancel, and the Executive hereby waives, the parachute payment
to the minimum extent necessary to equal the amount described in (y) above.
     In no event shall Asyst be required to gross up any payment or benefit to
the Executive to avoid the effects of Section 280G of the Code or to pay any
regular or excise taxes arising therefrom. Unless Asyst and the Executive
otherwise agree in writing, any parachute payment calculation shall be made in
writing by independent public accounts agreed to by Asyst and the Executive,
whose calculations shall be conclusive and binding upon Asyst and the Executive
for all purposes. Asyst and the Executive shall furnish to the accountants such
information and documents as the accountants may reasonable request in order to
make a parachute payment determination. If the Internal Revenue Service (the
“IRS”) determines that a Payment is subject to the Excise Tax, then the
following paragraph shall apply.
     Notwithstanding any reduction described in the immediately preceding
paragraph (or in the absence of any such reduction), if the IRS determines that
the Executive is liable for the Excise Tax as a result of the receipt of
Payments, then the Executive shall be obligated to pay back to Asyst, within
30 days after final IRS determination, an amount of the Payments equal to the
“Repayment Amount.” The Repayment Amount shall be the smallest such amount, if
any, as shall be required to be paid to Asyst so that the Executive’s net
proceeds with respect to the Payments (after taking into account the payment of
the Excise Tax imposed on such Payments) shall be maximized. Notwithstanding the
foregoing, the Repayment Amount shall be zero if a Repayment Amount of more than
zero would not eliminate the Excise Tax imposed on the Payments. If the Excise
Tax is not eliminated pursuant to this paragraph, the Executive shall pay the
Excise Tax.
          (d) Release. Asyst may require, as a condition of receiving the
foregoing Change-in-Control payment or other Payment under subsection (b) or
(c) above, that the Executive execute in conjunction with his termination a
general release substantially in the form annexed hereto as Exhibit A (subject
to such reasonable changes as may be required by circumstances or changes in
applicable law as are necessary to give effect to the same), which upon
execution shall be deemed incorporated herein by reference as a material part of
this Agreement.
          (e) Compliance with Section 409A of the Code. It is the intent of the
parties to this Agreement that any of the payments set forth in this Agreement
which meet the definition of nonqualified deferred compensation under
Section 409A of the Code shall be made in a manner that complies with
Section 409A of the Code. Asyst reserves the right, to the extent Asyst deems
necessary or advisable in its sole discretion, to unilaterally amend or modify
this Agreement as may be necessary to ensure that all benefits provided under
this Agreement are made in a manner that qualifies for exemption from or
complies with Section 409A of the Code, provided,

5



--------------------------------------------------------------------------------



 



however, that Asyst makes no representations that the compensation or benefits
provided under this Agreement will be exempt from Section 409A of the Code and
makes no undertakings to preclude Section 409A of the Code from applying to the
benefits provided under this Agreement.
          (f) Relation to Other Agreements. Payments under this Section 3 shall
supersede and replace any other payments under any other employment contract or
offer letter to which the Executive may be a party or participant and that
otherwise would become due as a result of a termination of employment.
     4. NO MITIGATION.
          Asyst agrees that if the Executive’s employment with Asyst terminates,
he shall not be obligated to seek other employment or to attempt to reduce any
amount payable to him under this Agreement. Further, with the exception of the
benefits described in Section 3(b)(ii), no amount of any payment hereunder shall
be reduced by any compensation earned by the Executive as the result of
employment by a subsequent employer or otherwise.
     5. NOTICES.
          Any notice or other communication required or permitted under this
Agreement shall be in writing and shall be deemed to have been duly given when
delivered by hand, electronic transmission (with a copy following by hand or by
overnight courier), by registered or certified mail, postage prepaid, return
receipt requested or by overnight courier addressed to the other party. All
notices shall be addressed as follows, or to such other address or addresses as
may be substituted by notice in writing:

         
 
  To Asyst :   To the Executive:
 
  Asyst Technologies, Inc.   46897 Bayside Parkway
 
  General Counsel   Fremont, CA
 
  46897 Bayside Parkway   Fax: (510) 661-5166
 
  Fremont, CA 94538    
 
  Fax: (510) 661-5624    

     6. GENERAL PROVISIONS.
          (a) Amendments. Except as otherwise set forth in Section 3(e), no
provision of this Agreement may be amended, modified or waived unless such
amendment, modification or waiver shall be agreed to in writing and signed by
the Executive and by the Compensation Committee of the Board.
          (b) Severability. If any provision of this Agreement shall be
determined to be invalid or unenforceable by a court of competent jurisdiction,
the remaining provisions of this Agreement shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by law.

6



--------------------------------------------------------------------------------



 



          (c) Partial Invalidity. If any provision of this Agreement is held by
a court of competent jurisdiction to be invalid, void or unenforceable, the
remaining provisions shall nevertheless continue in full force without being
impaired or invalidated in any way.
          (d) Governing Law. This Agreement shall be construed, interpreted and
governed in accordance with the laws of the State of California, without
reference to rules relating to conflicts of law.
          (e) Inconsistencies. The terms of this Agreement supersede any
inconsistent prior promises, policies, representations, understandings,
arrangements or agreements between the parties, whether by employment contract
or otherwise.
          (f) Survival. Notwithstanding the termination of the term of this
Agreement, the duties and obligations of Asyst, if any, following the
termination of the Executive’s employment following a Change in Control shall
survive indefinitely.
          (g) Withholding. Asyst may deduct and withhold from any payments
hereunder the amount that Asyst, in its reasonable judgment, is required to
deduct and withhold for any federal, state or local income or employment taxes.
          (h) No Other Compensation; Employee at Will. Except and to the extent
specifically provided in Section 3 above, no amount or benefit shall be due or
payable to the Executive, and no obligation or liability due or owing by Asyst,
under this Agreement or otherwise in respect of termination of his employment
(at any time or within two years following a Change in Control). This Agreement
shall not be construed as creating an express or implied contract of employment
and, except and to the extent specifically otherwise agreed in writing between
the Executive and Asyst, the Executive is and shall remain an “employee at will”
and shall not have any right or expectation (reasonable or otherwise) to be
retained or continue in the employ of Asyst.
          (i) Arbitration. Any right or benefit, or obligation or liability,
granted or arising under this Agreement, and any other dispute between the
Executive and Asyst arising from or relating to the Executive’s employment or
termination of employment, shall be subject to and resolved exclusively by
binding non-appealable arbitration. The terms and conditions of the Agreement to
Arbitrate Disputes and Claims shall govern such arbitration (in the event
entered between the parties, and as amended from time to time), be binding on
the Executive and Asyst and shall be deemed incorporated herein by reference as
a material part of this Agreement. Neither the Executive nor Asyst shall be
liable to, or entitled to recover from, the other, for any claim, cause or
action, suit or proceeding relating to any right or obligation hereunder, any
incidental, special, consequential or exemplary damages of any kind, including
punitive damages (and the arbitrator will be without jurisdiction to award such
damages). The arbitrator also will not have authority to award attorneys’ fees
or costs to either party, unless a statute at issue which is the basis for the
dispute expressly authorizes the award of attorneys’ fees or costs to the
prevailing party. In this instance, the arbitrator shall have the authority to
make an award of only of reasonable attorneys’ fees and costs to the prevailing
party, and to the extent and in the manner permitted by the applicable statute.
However, any award of fees and costs will be

7



--------------------------------------------------------------------------------



 



limited to the amount of reasonable fees and costs actually incurred and which
bear a reasonable relation to the prevailing party’s actual recovery.
          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
day and year first above written.

            ASYST TECHNOLOGIES, INC.
      By:   Stephen S. Schwartz         Name:   Stephen S. Schwartz       
Title:   Chief Executive Officer        EXECUTIVE
      /s/ Alan S. Lowe       Executive         

8



--------------------------------------------------------------------------------



 



         

EXHIBIT A
SEVERANCE AGREEMENT AND RELEASE OF ALL CLAIMS
This Severance Agreement and Release of All Claims (“Agreement and Release”) is
intended to constitute a binding agreement between you, ___ (“Employee”), and
Asyst Technologies, Inc., on behalf of its subsidiary and affiliated entities
(“Asyst” or the “Company”). Please review the terms carefully. By signing below,
you are agreeing to end your employment relationship with Asyst on the terms
identified below, and in return for the benefits provided herein. We advise you
to consult with an attorney or other advisor concerning its terms and
obligations and the specific effect on your legal rights. This Agreement and
Release is deemed effective as of ___ (the “Effective Date”).
     1. Your employment with Asyst shall terminate on ___. You understand you
have no recall rights.
     2. You and Asyst agree that this Agreement and Release is contractual in
nature and not a mere recital, and that this Agreement and Release shall be
interpreted as though drafted jointly by the Employee and Asyst.
     3. You will be entitled to the benefits described in the Change-in-Control
Agreement between Asyst and you dated ___. You understand that, except as
provided herein, you will not be entitled to any additional payments or
severance or any other benefits from Asyst associated with any claimed work or
right to work beyond the date of your termination.
     4. During the course of your employment with Asyst, you have had access to
or have had possession of confidential and proprietary information or materials
of Asyst (including, but not limited to, technical information, business plans,
client, supplier and employee information, telephone records or lists, and
non-public financial information). You acknowledge and understand that all such
information or material constitutes confidential information of Asyst and/or its
customers and affiliates; you agree that you shall not retain any, and that you
must return to Asyst all, originals and copies of such material. You further
agree that you shall not use, disclose or divulge any such material or other
confidential or trade secret information of Asyst, its customers or affiliates
to any third party company, individual or institution without the direct written
authorization of Asyst’s C.E.O., and that your confidentiality obligations to
Asyst are continuing into the future regardless of termination of your
employment.
     5. You also agree to return promptly all property of Asyst, including
pagers, cellular phones, PDAs and any other materials or equipment in your
possession or which were provided to you by or through Asyst. You further
understand that any use of credit or telephone cards, cellular phones, pagers,
PDAs, and other materials or equipment provided to you by or through Asyst will
not be authorized beyond your termination date, and any expenses incurred after
your termination date will not be eligible for reimbursement.
     6. You hereby fully waive, release and discharge Asyst, its parent,
subsidiary and affiliated entities, and the shareholders, directors, officers,
employees, agents and representatives

9



--------------------------------------------------------------------------------



 



of each (the “Released Parties”) from, and agree never to assert against any of
the Released Parties any and all claims, liabilities, charges and causes of
action of any kind whatsoever which you have, had or may have against them as of
the date on which you sign this Agreement, including without limitation any and
all claims, liabilities, charges and causes of action relating to:

  (a)   your employment, termination of employment or any right, expectation,
claim or benefit relating to or arising in any manner from your employment;    
(b)   any and all rights or claims relating to or in any manner arising under
the California Fair Employment and Housing Act (Government Code section 12900 et
seq., as amended);     (c)   any and all rights or claims relating to or in any
manner arising under the Civil Rights Act of 1964 (42 U.S.C. 2000, et seq., as
amended);     (d)   any and all rights or claims relating to or in any manner
arising under the Americans with Disabilities Act (29 U.S.C. 706 et seq., as
amended);     (e)   any and all rights or claims relating to or in any manner
arising under the Age Discrimination in Employment Act of 1967 (29 U.S.C. 621 et
seq., as amended);     (f)   any and all rights or claims relating to or in any
manner arising under the WARN Act (as amended), and any comparable provisions of
California or other applicable law;     (g)   any and all rights or claims
relating to or in any manner arising under the Equal Pay Act of 1963 (as
amended);     (h)   any and all rights or claims relating to or in any manner
arising under the California Labor Code Section 1197.5 (as amended); and     (i)
  any and all rights or claims otherwise relating to or in any manner arising
under federal, state or local statutory, administrative or common law or
regulation, including claims for wrongful termination or constructive discharge
or demotion, breach of contract (written, oral or implied), breach of the
covenant of good faith and fair dealing, violation of public policy, infliction
of emotional distress, personal injury, defamation and misrepresentation.

Asyst hereby fully waives, releases and discharges you from, and agrees never to
assert against you, any and all claims, liabilities, charges and causes of
action of any kind whatsoever which Asyst has, had or may have against you as of
the date on which you sign this Agreement, provided, however, that nothing in
this Paragraph 6 shall preclude Asyst from enforcing its rights with respect to
your obligations under the terms and conditions of (i) this Agreement and
Release, (ii) the releases from you contained herein, and (iii) the Agreement to
Arbitrate

10



--------------------------------------------------------------------------------



 



Disputes and Claims and the Confidential Information and Inventions Assignment
Agreement you may have executed previously in conjunction with your employment
with Asyst.
     7. Each party waives his or its rights under section 1542 of the Civil Code
of California, or other comparable provision of applicable law, which states:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known to him must have materially affected his settlement with the debtor.
     8. This Agreement and Release shall not affect any waiver or release of any
claim for workers’ compensation benefits and unemployment insurance benefits.
     9. You understand, represent and agree that:

  (a)   you have had a reasonable opportunity to consider this Agreement and
Release and to consult an attorney or other advisor before signing this
Agreement and Release;     (b)   you have read this Agreement and Release in
full and understand all of the terms and conditions set forth herein;     (c)  
you knowingly and voluntarily agree to all of the terms and conditions set forth
herein and intend to be legally bound by them;     (d)   you may rescind this
Agreement and Release only with respect to claims arising under the Age
Discrimination in Employment Act of 1967 (29 U.S.C. 621 et seq.) and only if you
do so within seven (7) days after signing it (in which case you will forfeit in
full and agree immediately to refund, return to and reimburse Asyst any and all
benefits provided to you under Paragraph 8, above); and     (e)   this Agreement
and Release will not become effective or enforceable with respect to claims
arising under the Age Discrimination in Employment Act of 1967 (29 U.S.C. 621 et
seq.) until seven (7) days after you have signed it.

     10. You represent that you have not filed any complaints, claims,
grievances or actions against Asyst, its parent, subsidiary and affiliated
entities, and the shareholders, directors, officers, employees, agents and
representatives of each, or any other of the Released Parties in

11



--------------------------------------------------------------------------------



 



any state, federal or local court or agency, and you covenant not to file any
such complaints, claims, grievances, or actions (other than for workers’
compensation benefits, unemployment insurance benefits or otherwise not subject
to by law to your waiver or releases herein) at any time hereafter. You hereby
grant power of attorney to Asyst to dismiss on your behalf any such complaint,
claim grievance or action you filed in violation of this Paragraph.
Notwithstanding the foregoing, you acknowledge and agree that in the event you
successfully assert any claim against Asyst, despite the waivers, releases and
other representations provided in this Agreement and Release, that an amount
equal to any and all benefits provided to you under Paragraph 3, above, may and
shall be off-set and deducted from any recovery from such claim.
     11. Asyst represents that it has not filed any complaints, claims,
grievances or actions against you in any state, federal or local court or
agency, and Asyst covenants not to file any such complaints, claims, grievances,
or actions at any time hereafter with respect to the claims released by Asyst
hereunder. Asyst hereby grants power of attorney to you to dismiss on Asyst’s
behalf any such complaint, claim grievance or action Asyst filed in violation of
this Paragraph.
     12. You agree not to defame, disparage or criticize Asyst or its
shareholders, directors, officers, employees or business or employment practices
at any time. In addition, you agree not to engage in any conduct that you know
or reasonably should know will damage the reputation of Asyst or cause third
parties to view Asyst or its shareholders, directors, officers or employees in a
less favorable light.
     13. You agree to not to disclose the existence of this Agreement and
Release, its terms, or any information relating to this Agreement and Release to
anyone other than your spouse (if any), tax preparer, accountant, attorney and
other professional adviser or party to whom disclosure is necessary in order to
comply with the law. In such event, you will instruct them to maintain the
confidentiality of this Agreement and Release just as you must.
     14. The parties agree that this Agreement and Release shall be binding upon
their successors and assignees. Each represents that it has not transferred to
any person or entity any of the rights released or transferred through this
Agreement.
     15. If a court of competent jurisdiction declares or determines that any
provision of this Agreement and Release is invalid, illegal or unenforceable,
the invalid, illegal or unenforceable provision(s) shall be deemed not a part of
this Agreement, but the remaining provisions shall continue in full force and
effect.
     16. Each party, upon breach of this Agreement and Release by the other,
shall have the right to seek all necessary and proper relief, including, but not
limited to, specific performance, from a court of competent jurisdiction.
     17. Each party agrees that any differences, disputes or controversies
between us arising from this Agreement and Release or from rights or obligations
hereunder, or any liabilities asserted or arising from your employment or its
termination, shall be exclusively submitted to binding arbitration before an
independent and qualified arbitrator in accordance with the American Arbitration
Association and the National Rules for the Resolution of Employment Disputes
then in effect, without reference to conflict of laws principles. Arbitration

12



--------------------------------------------------------------------------------



 



shall be the exclusive forum for any dispute, claim or cause arising hereunder,
or any liabilities asserted or arising from your employment or its termination,
and the decision and award by the arbitrator shall be final and binding upon,
and non-appealable by, the parties and may be entered in any state or federal
court having jurisdiction. In all other respects, the arbitration shall be
subject to the terms and conditions provided in the Agreement to Arbitrate
Disputes and Claims (if previously or contemporaneously executed by you and
Asyst), which said terms and conditions are deemed incorporated in his Agreement
and Release in full by this reference and made a material part hereof.
     18. Neither you nor Asyst shall be able to recover from the other, for any
claim, cause or action arising hereunder, any incidental, special, consequential
or exemplary damages of any nature, including but not limited to punitive
damages, or attorneys fees or costs incurred in any such claim, cause or action,
unless and to the extent any such award of damages, fees or costs is
specifically provided and available to the party as a remedy under the statute
asserted as a basis for the claim, cause or action, and, unless so specifically
provided, the court or arbitrator in any such claim, cause or action shall be
without authority or jurisdiction to award such damages fees or costs; provided,
however, that provisional or injunctive remedies and relief shall be available
as appropriate to each party.
     19. We each, to the fullest extent permitted by law, waive any right or
expectation against the other to trial or adjudication by a jury of any claim,
cause or action arising hereunder or from the rights, duties or liabilities
created hereby.
     20. The laws of the State of California shall govern the construction and
enforcement of this Agreement and Release and any rights, obligations or
liabilities hereunder, without regard to conflicts of laws considerations.
     21. You certify and confirm that you do not have in your possession any,
and that you have returned to Asyst as of termination of your employment all,
property, devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, materials
equipment, other documents or property, or reproductions of any aforementioned
items belonging to Asyst.
     22. You also certify and confirm that you have complied during your
employment with all the terms of Asyst’s Confidential Information and Inventions
Assignment Agreement in the event previously signed by you, including the
reporting of any inventions and original works of authorship (as defined
therein), conceived or made by you (solely or jointly with others) covered by
that agreement. You further agree that you will continue to be required to
preserve as confidential all trade secrets, confidential knowledge, data or
other proprietary information relating to services, clients, products,
processes, know-how, designs, formulas, developmental or experimental work,
computer programs, data bases, other original works of authorship, customer
lists, business plans, financial information or other subject matter pertaining
to any business of Asyst or any of its employees, clients, consultants or
licensees.
     23. You further agree that for the six (6) month period from the date of
termination of your employment or consulting relationship with Asyst, you will
not recruit or solicit any employee to leave Asyst for any reason or to accept
employment with any other company, and will not interview or knowingly provide
any assistance or input to any third party regarding any such employee.

13



--------------------------------------------------------------------------------



 



     24. You understand that the provisions of the Change-in-Control Agreement
between Asyst and you dated ___and the provisions of this Agreement and Release
set forth the entire agreement between you and Asyst concerning your employment,
separation benefits and termination of employment, and that this Agreement and
Release replaces any other promises, representations or agreement between you
and Asyst, whether written or oral, concerning such matters. You also understand
that any benefits provided you under this Agreement and Release are offered on a
one-time basis, and are not a part of a funded employee welfare program or
established Asyst practice or policy. Any modification of this Agreement and
Release, or change to the benefits offered hereunder, must be in writing and
executed in advance by you and the Vice President, Human Resources for Asyst, or
else such notification will not be binding or effective.
     25. In the event that you breach any of your obligations under this
Agreement and Release or as otherwise imposed by law, Asyst will be entitled to
recover the sums and benefits paid under the Agreement and Release and to obtain
all other relief provided by law or equity.
     26. The parties agree and represent that they have not relied and do not
rely upon any representation or statement regarding the subject matter or effect
of this Agreement and Release made by any other party to this Agreement and
Release or any party’s agents, attorneys or representatives.
I, THE UNDERSIGNED, HAVE HAD A SUFFICIENT OPPORTUNITY TO CONSIDER THIS AGREEMENT
AND RELEASE AND HAVE BEEN ADVISED IN WRITING THAT I MAY CONSULT WITH AN ATTORNEY
CONCERNING ITS TERMS AND EFFECT PRIOR TO EXECUTING THIS AGREEMENT AND RELEASE.
I, THE UNDERSIGNED, HAVE READ THIS AGREEMENT AND RELEASE AND UNDERSTAND THAT I
ENTER THIS AGREEMENT AND RELEASE INTENDING TO AND DO WAIVE, SETTLE AND RELEASE
ALL CLAIMS I HAVE OR MIGHT HAVE AGAINST ASYST TO THE FULL EXTENT PERMITTED BY
LAW. I SIGN THIS AGREEMENT AND RELEASE VOLUNTARILY AND KNOWINGLY.
ACKNOWLEDGED, UNDERSTOOD AND AGREED:

                  EMPLOYEE:       ASYST TECHNOLOGIES, INC.
 
               
 
      By:        
 
         
 
Name:    
 
          Title:    

                     
Date:
          Date:        
 
 
 
         
 
   

14